Citation Nr: 1007631	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  Jurisdiction of the case 
was subsequently transferred to the RO in Huntington, West 
Virginia.

This case was remanded by the Board in August 2008 for 
additional development.


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss can not be 
reasonably disassociated from his military service.

2.  The evidence does not show a current diagnosis of left 
ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Left ear hearing loss was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's December 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and service personnel records, as well as 
his identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also 
provided the Veteran with a VA examination to determine the 
etiology of any hearing loss found.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This medical examination 
was based upon a complete review of the Veteran's claims 
file, and the VA examiner provided a written rationale for 
the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In December 2004, the Veteran filed a claim to reopen the 
claim for service connection for bilateral hearing loss that 
was previously denied by the RO.  In August 2008, the Board 
reopened the service connection claim, and remanded the issue 
to the RO for adjudication on the merits.  

The Veteran contends that he currently has bilateral hearing 
loss as a result of his military service.  Specifically, he 
claims that he sustained acoustic trauma from exposure to 
artillery fire, gun fire, and machine noise while serving as 
a heavy equipment operator and combat engineer during his 
tour of duty in Vietnam.

Historically, the Veteran served on active duty in the Army 
from February 1969 and March 1971.  His DD-214 listed his 
inservice specialty as a material control and accounting 
specialist.  Service personnel records indicate that he 
served in Vietnam from June 1970 to June 1971 in the 213th 
Engineering Detachment as a material storage and handling 
specialist.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.

The Veteran's February 1969 entrance examination noted pure 
tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
5
LEFT
5
10
0
/
5

His February 1971 separation examination report noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
10
LEFT
30
25
25
15
10

The report of another separation examination conducted in 
March 1971 noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
15
15
20

After discharge, the first medical evidence of record noting 
the Veteran's hearing acuity is a series of audiometric test 
results from his civilian employment.

A November 1994 audiological examination report noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
30
LEFT
20
15
15
0
10

A March 1996 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
25
LEFT
20
15
15
5
20

A March 1997 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
20
LEFT
20
20
15
15
5

A March 1998 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
30
LEFT
20
20
15
15
15

An April 1999 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
5
40
LEFT
20
25
30
20
20

A March 2000 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
40
LEFT
20
20
15
10
15

An April 2001 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
35
LEFT
15
20
20
20
10

A May 2003 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
20
LEFT
20
15
15
10
20

An April 2004 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
35
LEFT
25
20
10
10
20

An April 2005 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
40
LEFT
30
25
25
20
25

A July 2006 audiological examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
/
LEFT
35
20
30
25
/

In January 2009, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran's claims 
file was reviewed.  The Veteran reported military noise 
exposure, to include noise from artillery, weapons, 
explosives, aircraft, heavy equipments, and diesel engines 
without the availability of hearing protection, primarily 
while serving as a combat engineer in Vietnam for 12 months.  
Following military discharge, he worked in a factory for 4 
years and in the construction field for 10 years.  Since 1984 
to present, the Veteran reported working as a machinist with 
the use of hearing protection.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
40
LEFT
20
20
15
15
30

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 96 percent in the left ear.  
Following a review of the claims file, the diagnosis was 
normal to mild sensorineural hearing loss, bilaterally.  The 
examiner opined that "[d]ue to the fact the [V]eteran 
reports significant noise exposure as a combat engineer 
without the availability of hearing protection, it is as 
least as likely as not the [V]eteran's SNHL(sensorineural 
hearing loss) is due to or related to his (military service) 
and may have worsened as a civilian."  In a March 2009 
addendum to this medical opinion, the examiner noted that 
even though the Veteran's hearing was technically within 
normal limits at military discharge, when compared to his 
entrance examination, significant threshold shifts were 
present across several frequencies in both ears.  

Right Ear Hearing Loss

Based on the totality of the evidence, and with application 
of the benefit of the doubt, the Board finds that the 
Veteran's current right ear hearing disability is related to 
his active military service.  38 U.S.C.A. § 5107(b).  The 
audiological examination findings in January 2009, reveal a 
right ear hearing disability for VA purposes.  38 C.F.R. 
§ 3.385.  The Veteran's statements are competent evidence as 
to the factual matters of which he had first-hand knowledge, 
such as an in-service exposure to noise from artillery, 
weapons, explosives, or heavy equipments.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

Furthermore, the January 2009 VA opinion provides the 
necessary link between the Veteran's current right ear 
hearing disability and his military service.  The examiner 
formulated the medical opinion based on a complete review of 
the record, to include the Veteran's competent statements of 
noise exposure while in service.  The opinion was well-
reasoned and supported by a rationale consistent with the 
evidence of record.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993) (noting that although hearing loss is not shown 
in service or at separation from service, service connection 
can still be established if medical evidence shows that it is 
actually due to incidents during service).  Accordingly, with 
application of the benefit of the doubt, service connection 
for right ear hearing loss is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Left Ear Hearing Loss

The medical evidence of records does not show a left ear 
hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  
With respect to the left ear, impaired hearing that meets the 
criteria for a disability for VA purposes has not been shown.  
See 38 C.F.R. § 3.385.

"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that a left ear hearing disability for VA purposes 
exists, the criteria for establishing service connection for 
left ear hearing loss have not been established.  38 C.F.R. 
§§ 3.303, 3.385.  Although the Veteran contends that he has 
left ear hearing loss related to his service, his statements 
are not competent evidence as to medical diagnosis and 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim of 
entitlement to service connection for left ear hearing loss, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


